United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
INTERNAL REVENUE SERVICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel M. Goodkin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1183
Issued: November 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 9, 2017 appellant, through counsel, filed a timely appeal from a March 31, 2017
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than
180 days elapsed from OWCP’s most recent merit decision dated November 19, 2015, to the
filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of appellant’s claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
On appeal counsel asserts that in its March 31, 2017 decision, OWCP applied an
incorrect legal standard and that the medical evidence established that appellant was no longer
capable of performing the light-duty position she was offered following the February 9, 2010
employment injury.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances outlined in
the prior decision are incorporated herein by reference. The facts relevant to the current appeal
are set forth below.
Appellant, then a 47-year-old computer assistant, injured her lumbar spine when an
elevator she was riding in suddenly dropped on February 9, 2010. She stopped work, and
OWCP accepted appellant’s traumatic injury claim (Form CA-1) for lumbar radiculitis.
Appellant received continuation of pay, and wage-loss compensation benefits beginning
April 1, 2010.
Appellant returned to limited part-time duty on April 26, 2010.4
She worked
intermittently on a part-time basis through June 4, 2010. Appellant received wage-loss
compensation for four hours a day through May 23, 2010. On July 9, 2010 she filed a claim for
compensation (Form CA-7) beginning June 21, 2010.
In a decision dated October 27, 2010, OWCP denied appellant’s claim for wage-loss
compensation for the period June 21 through July 11, 2010. By decision dated January 14, 2011,
it denied her claim that she sustained a recurrence of disability beginning June 8, 2010 as the
medical evidence of record did not establish that she was totally disabled from work due to the
accepted condition. Appellant, through counsel, timely requested a review of the written record
with OWCP’s Branch of Hearings and Review from both decisions.
In decisions dated March 17 and May 16, 2011 respectively, OWCP hearing
representatives affirmed the October 27, 2010 and January 14, 2011 decisions.5 Following an
October 18, 2011 request for reconsideration, in a merit decision dated January 19, 2012, OWCP

3

Docket No. 12-859 (issued September 7, 2012).

4

The physical requirements of the modified position were described as sitting in a chair, working on a desktop
computer intermittently, not to exceed four hours per day, with the terminal at eye level. There was no reaching
above shoulder level. Walking short distances on an intermittent basis was required, not to exceed one hour per day,
with intermittent bending, stooping, lifting, pulling, and pushing limited to one hour a day with a 10-pound weight
restriction. Appellant was allowed to sit or stand at her convenience.
5

At this time appellant was represented by other legal counsel.

2

denied modification of the May 16, 2011 decision. Appellant then filed an appeal with the Board
from the January 19, 2012 decision.
In a September 7, 2012 decision, the Board found that appellant had not established a
recurrence of disability on June 8, 2010 caused by the accepted lumbar radiculitis, and affirmed
the January 19, 2012 OWCP decision. The Board discussed the medical evidence of record and
denied the recurrence claim because appellant did not establish that the nature and extent of her
injury-related condition changed so as to prevent her from continuing to perform her limitedduty assignment. The Board found the reports of Dr. John C. Verstraete, an osteopath and a
Board-certified internist, insufficient to establish appellant’s recurrence claim as the physician
did not provide a sufficient explanation as to how the mechanics of the February 9, 2010
employment injury, accepted for lumbar radiculitis, caused her complaints of unrelenting back
pain such that she could not perform the essentially sedentary duties of the modified assignment.
The Board noted that Dr. Verstraete did not demonstrate specific knowledge of the assignment or
provide an explanation with sufficient rationale as to why appellant could not perform the
modified work duties.6
Subsequent to the Board’s September 7, 2012 decision, on January 24, 2013 appellant,
through counsel, requested reconsideration.7 In a January 7, 2013 report, Dr. Verstraete
described the duties of the modified position and opined that appellant’s nerve damage and pain
medications prevented her from any work. In a merit decision dated March 11, 2013, OWCP
denied modification of the September 7, 2012 decision.
In correspondence dated September 10, 2013, counsel requested that appellant’s claim be
expanded to a consequential injury to include compression fracture of the lumbar spine. In an
attached statement, appellant indicated that she fell down 12 steps on February 13, 2013 when
her right leg gave out. She related that this caused severe pain, and she was taken by ambulance
to a hospital emergency room and was discharged later that day. Appellant noted being
bedridden for weeks, and that Dr. Verstraete ordered a magnetic resonance imaging (MRI) scan.
By letter dated October 4, 2013, OWCP advised appellant of the medical evidence
needed to establish a consequential injury claim and asked her to forward all medical evidence
from February 13, 2013 to present.
Additional medical evidence submitted included an April 13, 2013 MRI scan of the
lumbar spine that demonstrated a compression fracture at L3. A June 24, 2013 MRI scan of the
sacrum also demonstrated the L3 compression fracture with an L2-3 disc bulge and asymmetry
of the piriformis musculature.
In treatment notes dated June 26 to September 17, 2013, Dr. Verstraete noted the history
of appellant’s February 2013 fall, indicated that appellant was in severe discomfort, and
described examination findings of right leg calf muscle atrophy. He diagnosed lumbago,
myalgia and myositis, and depressive disorder. On July 31, 2013 Dr. Verstraete noted that
6

Supra note 3.

7

The law firm of Steven E. Brown, Esquire began representing appellant on April 13, 2012.

3

appellant continued to have problems with pain and weakness associated with the February 9,
2010 employment injury. He advised that she had fallen numerous times due to this weakness
which further aggravated her injuries, noting that the most recent fall in February 2013 caused a
compression fracture in the lumbar spine which required vertebraplasty for repair. Dr. Verstraete
further indicated that appellant had well-documented progressive atrophy of her calf muscle, and
asymmetry of her piriformis muscle, as documented on the June 24, 2013 MRI scan. He
concluded that appellant had a permanent nerve injury which caused the weakness and muscle
abnormalities, opining she should have never been released to return to work following the
employment injury.
In a November 13, 2013 report, Dr. Daniel D. Zimmerman, a Board-certified internist
and OWCP medical adviser, noted his review of the record. He indicated that, prior to accepting
a compression abnormality, all medical records since the February 9, 2010 employment injury
should be reviewed.
Following a request by OWCP, appellant thereafter submitted additional medical
evidence. This included an ambulance report that appellant was transported to a hospital for
severe back and hip pain after a fall. A February 13, 2013 emergency room report noted
appellant’s complaint of increased right hip and lower body pain after a fall down steps. She was
discharged home with diagnoses of back pain.
In reports dated April 1 and May 11, 2014, Dr. Zimmerman, an OWCP medical adviser,
noted his review of the submitted records. He advised that additional conditions should not be
accepted.
In May 2014 OWCP referred appellant to Dr. William O. Hopkins, a Board-certified
orthopedic surgeon, for a second opinion evaluation. Dr. Hopkins was asked to comment on
what conditions should be accepted due to the February 9, 2010 employment injury and
February 13, 2013 fall. In a June 30, 2014 report, he advised that his review of the record
supported preexisting lumbar radiculopathy on the right side that was exacerbated by the
February 2010 employment injury, which led to progressive deterioration and progressive
neurological deterioration that had not resolved. Dr. Hopkins continued that appellant’s
progressive weakness caused the February 2013 fall which created the compression fracture,
noting that she had also developed an additional compression fracture at T12.
On August 28, 2014 OWCP additionally accepted T12 compression fracture.
Additional evidence submitted on October 10, 2014 included an August 21, 2014 MRI
scan of the cervical spine that demonstrated multilevel degenerative change. An MRI scan of the
thoracic spine that day demonstrated a compression fracture at T12.
On December 2, 2014 appellant filed claims for compensation (Form CA-7) for the
period February 9 to October 28, 2010 and November 1, 2010 to November 21, 2014.
On December 12, 2014 OWCP accepted L3 compression fracture.
On March 16, 2015 appellant filed a notice of recurrence (Form CA-2a), noting that the
recurrence occurred on February 13, 2013 when she fell down stairs at home. She indicated that
4

she stopped work in June 2010 under Dr. Verstraete’s instruction, and retired on
November 3, 2010.
In an April 15, 2015 letter, OWCP informed appellant of the evidence needed to support
her recurrence claim. On an OWCP development questionnaire, appellant described the
February 13, 2013 fall. In an April 29, 2015 report, Dr. Verstraete indicated that he had never
returned appellant to work after the February 9, 2010 work injury, but that she was forced to
return to work in 2010. He provided examination findings and noted the accepted conditions and
appellant’s physical limitations. Dr. Verstraete concluded that appellant’s objective studies
showed a worsening of her medical problems, all of which stemmed from her work injury and
led to a progressive decline in her stability which impacted her later injuries.
In a merit decision dated May 28, 2015, OWCP denied appellant’s recurrence claim
because there was insufficient evidence to establish that she was disabled solely due to the
conditions accepted after the February 13, 2013 fall.
Appellant, through counsel, requested reconsideration on September 11, 2015. In a
September 3, 2015 report, Dr. Verstraete reviewed the record, including objective testing. He
reiterated his opinion that the February 2010 employment injury led to progressive muscle
deterioration and progression neurological deterioration such that appellant could never work,
and should have never returned to work.
In a merit decision dated November 19, 2015, OWCP denied modification of the prior
decision, finding the evidence submitted insufficient to establish that she was disabled due to the
conditions accepted after the February 13, 2013 fall.
Appellant, through counsel, again requested reconsideration on November 1, 2016. An
October 11, 2016 functional capacity evaluation (FCE) indicated that appellant was incapable of
a sustained level of sedentary work for an eight-hour workday. In an October 19, 2016 report,
Dr. Verstraete advised that appellant’s condition had progressively deteriorated. He noted that
this opinion was shared by Dr. Hopkins in his June 30, 2014 report. Dr. Verstraete indicated that
he had ordered the FCE, advising that it was reliable and valid. He compared it with an FCE
done on June 1, 2010, noting that the latter study showed that her ability to do work tasks had
diminished such that she could no longer work an eight-hour day. In an attached work capacity
evaluation (OWCP Form 5c), Dr. Verstraete provided permanent restrictions based on the FCE,
indicating that appellant was totally disabled. He commented that appellant took pain
medication daily, needed to lie down frequently throughout the day, and that activity exacerbated
her constant pain.
By decision dated March 31, 2017, OWCP denied review of the merits of the case. It
listed the medical evidence submitted and the requirements to establish a recurrence of disability.
OWCP indicated that, as appellant stopped work on June 8, 2010, voluntarily retired, never
returned to work, and the light-duty assignment was not withdrawn or altered, there could be no
recurrence without a previous return to work.

5

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.8 Section 10.608(a) of OWCP’s regulations provides that a timely
request for reconsideration may be granted if OWCP determines that the employee has presented
evidence and/or argument that meets at least one of the standards described in section
10.606(b)(3).9 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (i) shows that OWCP
erroneously applied or interpreted a specific point of law; or (ii) advances a relevant legal
argument not previously considered by OWCP; or (iii) constitutes relevant and pertinent new
evidence not previously considered by OWCP.10 Section 10.608(b) provides that when a request
for reconsideration is timely but fails to meet at least one of these three requirements, OWCP
will deny the application for reconsideration without reopening the case for a review on the
merits.11
ANALYSIS
The only decision before the Board on this appeal is the nonmerit decision of OWCP
dated March 31, 2017 denying appellant’s application for review.
The underlying merit issue in this case is whether appellant established a recurrence of
disability. The Board notes that by its September 7, 2012 decision, it affirmed a January 12,
2012 OWCP decision, finding that appellant had not established a recurrence of disability on
June 8, 2010.12 OWCP subsequently accepted compression fractures at T12 and L3.
On December 12, 2014 appellant filed a recurrence claim, indicating that she sustained a
recurrence of disability on February 13, 2013 when she fell down stairs, causing the accepted
compression fractures. In merit decisions dated May 28 and November 19, 2015, OWCP denied
the recurrence claim. Counsel again requested reconsideration on November 1, 2016 and
submitted additional medical evidence including an October 11, 2016 FCE and an October 19,
2016 report from Dr. Verstraete.
The Board notes that, although OWCP indicated that it denied merit review in its
March 31, 2017 decision, it did not mention the requirements found in OWCP’s regulations at
section 10.608 described above.13 OWCP procedures require that a nonmerit decision should
8

5 U.S.C. § 8128(a).

9

20 C.F.R. § 10.608(a).

10

Id. at § 10.606(b)(3).

11

Id. at § 10.608(b).

12

Supra note 3. The Board also notes that by decision dated March 11, 2013 OWCP affirmed the September 7,
2012 decision.
13

20 C.F.R. § 10.608.

6

include a discussion of the evidence submitted, or lack thereof, and should explicitly state the
basis for the finding of insufficiency. The decision should explain that the application for
reconsideration is denied on the basis that the evidence submitted in support of the application is
not sufficient to warrant review.14 In its March 31, 2017 decision, OWCP merely listed the
evidence presented and did not discuss the sufficiency of the evidence submitted on
reconsideration, i.e., whether the newly submitted evidence constituted relevant and pertinent
new evidence not previously considered by OWCP.15
The Board, however, finds that as appellant did not assert, in the November 1, 2016
reconsideration request, that OWCP erroneously applied or interpreted the law or advance a
relevant legal argument not previously considered by OWCP, she was not entitled to a review of
the merits of her claim based on the first and second above-noted requirements under section
10.606(b)(3).16
With respect to the third above-noted requirement under section 10.606(b)(3), as noted,
appellant submitted additional medical evidence including Dr. Verstraete’s October 19, 2016
report in which he advised that he had ordered the October 11, 2016 FCE and found it reliable
and valid, noting that it indicated that appellant could not work eight hours of sedentary duty.
He opined that he had compared the recent FCE with an FCE done on June 1, 2010, noting that
the October 2016 study showed that appellant’s ability to do work tasks had diminished such that
she could no longer work an eight-hour day. In an attached work capacity evaluation,
Dr. Verstraete provided permanent restrictions based on the FCE, indicating that appellant was
totally disabled. He commented that appellant took pain medication daily, needed to lie down
frequently throughout the day, and that activity exacerbated her constant pain.
The Board finds that Dr. Verstraete’s report, together with the October 11, 2016 FCE
ordered and deemed reliable by Dr. Verstraete, constitute new, relevant, and pertinent evidence
in regard to the matter of whether appellant established a recurrence of disability. It is not
necessary that the evidence be sufficient to establish the claim, only that it is new, relevant, and
pertinent to the issue presented.17
As OWCP did not follow its procedures regarding the content of a nonmerit decision,18
and as appellant submitted pertinent evidence on reconsideration that was not previously
considered by OWCP, appellant is entitled to a review of the merits of her claim under section
10.606(b)(3) of OWCP’s regulations. The case shall therefore be remanded to OWCP to review
the merits of the claim including Dr. Verstraete’s October 19, 2016 report, together with the
October 11, 2016 FCE. The Board will, therefore, set aside OWCP’s March 31, 2017 decision.

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Non-Merit Decisions, Chapter 2.1602.7b

15

20 C.F.R. § 10.606(b)(3).

16

Id. at § 10.606(b)(3); see R.M., 59 ECAB 690 (2008).

17

C.L., Docket No. 14-1904 (issued May 18, 2015).

18

Federal (FECA) Procedure Manual, supra note 14.

7

After this and such further development deemed necessary, OWCP shall issue an appropriate
merit decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to section 8128(a) of FECA.
ORDER
IT IS HEREBY ORDERED THAT the March 31, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for
proceedings consistent with this decision of the Board.
Issued: November 13, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

